Citation Nr: 0615646	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  02-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
and spinal cord injury.

2.  Entitlement to service connection for irritable bowel 
syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that in pertinent part denied 
entitlement to service connection for residuals of a neck and 
spinal cord injury and for irritable bowel syndrome.  The 
veteran submitted a timely notice of disagreement (NOD).  In 
July 1999, the Board of Veterans' Appeals (Board) remanded 
the case.  The RO issued a statement of the case (SOC) in 
October 2002 and the veteran perfected the appeal.  In 
September 2004, the Board remanded the case for a medical 
examination.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The service medical records (SMRs) were destroyed by 
fire; however, a pre-induction examination report and a 
separation examination were found, but do not reflect any 
relevant abnormality.

2.  Current neck and spinal cord-related symptoms began in or 
around 1980 and are unrelated to active service. 

3.  The medical evidence does not indicate irritable bowel 
syndrome.  

4.  Diverticulosis and irregular bowel movements began in or 
around 1980 and are unrelated to active service.


CONCLUSIONS OF LAW

1.  Residuals of a neck and spinal cord injury were not 
incurred in or aggravated by active military service, nor may 
they be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his service 
connection claims.  VA provided rating decisions, a statement 
of the case, and a supplemental statement of the case.  VA 
sent a notice letter in October 2004.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding the 
claims.  These documents informed the veteran of what 
evidence is needed to substantiate the claims.  The letter 
also told the veteran what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the Board did remand 
the case in September 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present case, service connection cannot be 
granted.  Therefore, no disability rating or effective date 
will be assigned.  

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303 (b).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's SMRs were destroyed by fire, according to the 
National Personnel Records Center (NPRC); however, a pre-
induction examination report and a separation examination 
report are of record.  These do not reflect any relevant 
abnormality.  An Army Surgeon General's Office record 
indicates medical treatment for urethritis.  

In April 2005, a VA physician examined the veteran and 
elicited a history of digestive system-related complaints.  
The veteran claimed that constipation and diarrhea began 
during active service.  He also felt that a digestive 
disorder could be secondary to his neck disorder.  A barium 
test revealed colonic diverticula.  The physician offered a 
diagnosis of diverticulosis and irregular bowel movement and 
concluded that the veteran did not have irritable bowel 
syndrome. 

The VA physician also commented that an October 1996 VA 
outpatient treatment report reflects that irregular bowel 
movements were attributed to the spinal cord injury.  The VA 
physician concluded that any current intestinal symptom began 
in 1980 and was not related to active service.   

In May 2005, a VA physician examined the veteran's neck and 
spine and found a congenital narrowing of the cervical spine 
and degenerative changes of the cervical and lumbar spines.  
The veteran claimed that he was struck in the neck by a rifle 
butt during training in active service.  The veteran's past 
medical history was significant in that VA hospital reports 
showed clearly that neck symptoms began in 1980 and required 
fusion in 1982.  The physician determined that the neck pain 
that began in 1980 had no relationship to active military 
service, either on a causation basis or, if the congenital 
disorder was held to have preexisted active service, on an 
aggravation basis.  Neither did any neck disorder begin 
within a year of separation from active service.  The 
physician based these conclusions on medical records 
reflecting the onset of neck pain in 1980 (following a neck 
injury), which led to cervical spine fusion in 1982.  

The veteran has attempted to link his current neck and 
digestive problems to active service; however, he does not 
have specialized training in a health care field and it is 
not contended otherwise.  Lay statements are considered to be 
competent evidence of symptoms of disease, disability, an 
injury; however, when the determinative issue involves a 
question of medical nature, such as the diagnosis, etiology, 
or date of onset, as here, only those who have specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion on the etiology of claimed disorders 
cannot be afforded any weight.

The veteran has claimed continuous neck and digestive 
symptoms since active service.  In stark contrast to this 
claim, his separation examination report does not mention any 
relevant complaint and post service medical records note the 
onset of symptoms in or around 1980, which is 25 years after 
active service.  Thus, the veteran's claims of continuous 
symptoms since active service is less credible and less 
persuasive than the medical evidence of no such complaints 
for many years following active service.  Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  

After weighing all the evidence, the Board finds that the 
preponderance of it is against service connection for 
residuals of a neck injury or for a digestive disorder.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Service connection for the claimed disorders must 
therefore be denied. 


ORDER

Service connection for residuals of a neck and spinal cord 
injury is denied.

Service connection for irritable bowel syndrome or other 
digestive disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


